             Case 1:19-cr-00901-JPO Document 36 Filed 03/02/21 Page 1 of 1




                               Patrick J. Joyce Esq.
                                               Attorney at Law
                                       70 Lafayette Street - 2nd Floor
                                        New York, New York 10013
                                             (212) 285-2299
                                           FAX (212) 513-1989
                                                                                 New Jersey Office:

                                                                                 658 Ridgewood Road
                                                                                 Maplewood, NJ 07040
  Tuesday, March 3, 2021

  Honorable J. Paul Oetken
  United States District Court Judge
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10013


         Re:     United States v. Joao Corcino
                 19-cr-901 (JPO)


  Dear Judge Oetken,

         I am the attorney for the above-named defendant, Mr. Joao Corcino. Presently, this case is
  scheduled for a hearing on March 18, 2021. I am requesting that the Court adjourn the case for a
  60-day adjournment to allow the Government and the defense to continue plea negotiations, which
  we believe will be fruitful. This is the defendant’s sixth request for an adjournment. All previous
  requests have been granted. The Government, through AUSA Daniel Nessim, consents to the
  request of a 60-day adjournment.
         I do not object to the Court’s exclusion of time under the Speedy Trial Act, from March 18,
  2021 up to and including the date the Court chooses for the next hearing date.
Granted. The March 18, 2021 hearing is adjourned
to May 21, 2021, at 10:30 am. The Court hereby
                                                         Respectfully submitted,
excludes time through May 21, 2021, under the
Speedy Trial Act, 18 USC 3161(h)(7)(A), finding that     /s/
the ends of justice outweigh the interests of the        Patrick J. Joyce
public and the defendant in a speedy trial.              70 Lafayette St., 2nd Fl.
  So ordered: 3/2/2021                                   New York, NY 10013
                                                         (212) 285-2299

  cc:    Daniel Nessim, Esq. AUSA (via ECF)

                                                     1
